OPINION,
Mr. Chief Justice Paxson :
This record presents a single question of fact. It is one of identity. Upon the distribution of the estate of Thomas Shee-han, deceased, the appellant presented herself before the auditing judge, and claimed to be the daughter of the intestate. Her story is an interesting and somewhat remarkable one, but it is so thoroughly detailed by the learned president of the' Orphans’ Court that I will not stop now to repeat it. Nor is any extended discussion of the evidence deemed necessary, as we fully agree with the conclusion arrived at by the court below.
Under the peculiar circumstances, the question of identity' was one which would have justified an issue. As none was demanded, and the parties preferred the decision of the court upon the facts, rather than the verdict of a jury, we must give the finding of the court the same effect as a verdict. The evidence in the case covers several hundred printed pages, and is carefully and intelligently discussed by the learned judge below. Were we to reverse his finding of fact, it would be necessary to review it. Some brief comments of a general nature are all that I desire to add to what he has said.
Under all our decisions, if the evidence before the Orphans’ Court was sufficient to submit to a jury and sustain a verdict, we will not disturb the findings of the learned judge below. A pointed illustration of the wisdom of this rule occurs in this *181case. The appellant, who claims to be Mary Sheehan, depends entirely upon circumstantial evidence of a number of independent facts, each unimportant if standing alone, and some of them, at least, not competent evidence if disconnected; yet, when connected and bound together like the familiar bundle of sticks, it is claimed they lead the mind to the conclusion that the appellant is the real Mary Sheehan. On the other hand, if Garrett Gibbons tells the truth, the appellant has no case. If not an imposter, she is at least mistaken, and the real Mary Sheehan has been in her grave for over thirty years. Garrett Gibbons could not well be mistaken as to Mary Shee-han’s. death. If his story is not true, he has told a deliberate falsehood. There is no middle ground. It is impossible to sustain appellant’s case without discarding the testimony of this witness as false. The learned judge below saw this witness face to face. He was on the stand for one or two days, and underwent a lengthy cross-examination. The learned judge below believed he was telling the truth. The manner of the witness, when on the stand, may have had great weight in disposing of the question of credibility. Nay, more, it may have controlled it, and properly so. Now, we are practically asked, as an appellate court, to reverse the learned judge below upon this particular finding, and to say that he was wrong in crediting Garrett Gibbons, with nothing to guide us but the testimony of the witness as it appears in type. There is nothing in his story that is inherently improbable. The learned judge below says, in regard to his testimony: “ The story of Garrett Gibbons was consistent as to the main fact of the death of Mary Sheehan, and was corroborated by surrounding circumstances. It was faulty only in respect of lapse of time, and this is attributable to his lack of education. His story was told in a simple and straight-forward manner, and did not suffer in comparison with that of this claimant.”
I have read over every word of this testimony with great care, some of it several times, and am clearly of opinion that the claimant’s evidence, standing alone, presents a weak and b'.conclusive case. Without going into detail, it rests upon three grounds, viz.: («) Early recollections of the claimant; (5) family resemblance, and (c) a birthmark.
• As to the first branch, it may be said that the only recollections which even remotely connect her with the Sheehans were *182those in regard to the family of Garrett Gibbons. At that time she was between four and five years old, and the circumstances are detailed thirty years afterwards. But little weight can be attached to such recollections. Even if true, they may be the result of a coincidence; and it is a singular circumstance that in her recollections as detailed to her counsel, D. B. Kurtz, Esq., in 1881, she makes no mention, so far as we know, of Garrett Gibbons or his family. In that 'statement there is not one word to connect her with Thomas Sheehan. Nor does the market-house incident possess any real significance. There is no evidence that Mrs. Mitchell ever said that the appellant was the daughter of Thomas Sheehan, or that she had any knowledge upon that subject. It is extremely improbable that she had such knowledge. The alleged resemblance of the appellant to Sheehan is a circumstance, but a very weak one. The evidence is conflicting upon this point. But, granting, the likeness, it may be the' result of the merest chance. We all know that striking likenesses often occur between persons who are not of the same blood; so strong that in many instances the one is mistaken for the other. The birthmark is certainly the strongest feature of appellant’s case. As regards this, however, there is a conflict of testimony. It rests principally upon that of Mrs. Sheehan, which is seriously impeached upon this very point. If all she says is true, it makes a coincidence, and a striking one; but it is not sufficient, standing alone, or in connection with the other facts in the case, to establish the claim of the appellant to share in the distribution of the estate of Thomas Sheehan as his heir at law. It must be remembered that the burden of proof is upon her, and her claim should be established by satisfactory evidence. I attach little weight to the fact that Mrs. Sheehan acknowledged the appellant as her child. The latter was taken from her when only nine days old; she did not see her again for about thirty years; and in the yearning desire of a mother to find her child, I can understand why she should be influenced by weak and inconclusive evidence. The books are full of cases where mothers have been thus misled. We do not say the appellant is not the child of Thomas Sheehan; we only say the evidence is not strong enough to justify us in saying that she is.
The decree is affirmed, and the appeal dismissed, at the costs of the appellant.